Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 26, 2019

The Court of Appeals hereby passes the following order:

A19A0472. THE STATE v. GRANT.

      The State filed an appeal from the trial court’s grant of Dylan Grant’s motion
to enforce his plea agreement. The State argues that the trial court erred in finding no
relevant evidence that Grant had materially breached his plea agreement.
      The State contends that it has the right to appeal under OCGA § 5-7-1 (a) (6),
which provides for a direct appeal from “an order, decision, or judgment of a court
where the court does not have jurisdiction or the order is otherwise void under the
Constitution or laws of this state[.]” The State argues that the trial court’s order
compelling compliance with the plea agreement is beyond the trial court’s jurisdiction
and void. In support of its argument, the State cites to State v. Kelley1 as legal
authority.
      However, the trial court does have authority to rule on a motion to compel
compliance with the terms of a plea agreement.2 Because the trial court had


      1
        298 Ga. 527 (783 SE2d 124) (2016) (The trial court does not have the
authority to accept a guilty plea to an uncharged, lesser included offense without the
consent of the State.).
      2
         See State v. Lewis, 298 Ga. 126, 133-134 (4) (779 SE2d 643) (2015) (A trial
court is authorized to set aside a plea bargain based on a breach by the defendant and
“it remains the primary duty of the trial court to ensure not only that the terms of the
plea bargain are understood by the defendant[,] but that they are adhered to by both
sides, as well as by the court itself.”) (citations and punctuation omitted); Syms v.
State, 331 Ga. App. 225, 228 (770 SE2d 305) (2015) (reversing the trial court’s denial
of a motion to enforce a plea agreement).
jurisdiction to rule on Grant’s motion to compel and the State has not shown that the
order was otherwise void,3 the State’s appeal is not authorized under OCGA § 5-7-1
(a) (6). Accordingly, we lack jurisdiction in this case.
      Consequently, this appeal is hereby DISMISSED.4

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         06/26/2019
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.




      3
         The record reflects that Grant has not been sentenced in this case. The State
might have had the right to appeal pursuant to OCGA § 5-7-1 (a) (1) which allows the
State to appeal “[f]rom an order, decision, or judgment setting aside or dismissing any
indictment, accusation, or a petition alleging that a child has committed a delinquent
act, or any count thereof.” Under the facts of this case, the State’s plea agreement
called for the dismissal of certain charges. Thus, the dismissal of charges over the
State’s objection might give it the right to appeal. Here, however, as the charges have
not yet been dismissed, an appeal at this juncture is premature.
      4
          See Lewis, 298 Ga. at 133-134 (4); Syms, 331 Ga. App. at 227-228.